Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Reasons for Allowance

Claims 1 –3,6,7,8,9,11 and 12   are Allowed over prior art.

The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,

Regarding Claim 1,
A system for Dynamic Bandwidth Assignment (DBA) Virtualization in a Passive Optical Network, comprising an Optical Line Termination (OLT) point and a plurality of Optical Network Units (ONU) and a plurality of Virtual Network Units (VNO), wherein each VNO is configured with one or more virtual Dynamic Bandwidth Assignment module to schedule a bandwidth assignment independently of other VNOs of said plurality of VNOs and implement a detailed bandwidth scheduling allocation over the Passive Optical Network; said system comprising: a merging engine adapted to communicate a buffer report or report frames from the OLT point to each virtual Dynamic Bandwidth assignment module of each VNO, and adapted to receive a virtual bandwidth map from each virtual Dynamic Bandwidth assignment module of each VNO, wherein the merging engine is configured to merge the virtual bandwidth maps received from the VNO into a single coherent physical bandwidth map allocation scheduled to the plurality of Optical Network Units (ONU) to implement said detailed bandwidth scheduling allocation; wherein the Passive Optical Network (PON) is a multi-wavelength operated system: and wherein at least one VNO is adapted to assign bandwidth capacity independently by a number of wavelength used and generating a single Dynamic Bandwidth assignment and providing a single Bandwidth Map.

Regarding Claim 7,
A method for Dynamic Bandwidth Assignment (DBA) Virtualization in a Passive Optical Network, comprising an Optical Line Termination (OLT) point and a plurality of Optical Network Units (ONU) and a plurality of Virtual Network Units (VNO), said method comprisingmerging the virtual bandwidth maps received from the VNO into a single coherent physical bandwidth map allocation scheduled to the plurality of Optical Network Units (ONU) to implement said detailed bandwidth scheduling allocation; and at least one VNO adapted to assign bandwidth capacity independently by a number of wavelengths used and generating a single Dynamic Bandwidth assignment and providing a single Bandwidth Map. 

Regarding Claim 12,
A computer program or software comprising program instructions for causing a computer to perform a method for Dynamic Bandwidth Assignment (DBA) Virtualization in a Passive Optical Network, comprising an Optical Line Termination (OLT) point and a plurality of Optical Network Units (ONU) and a plurality of Virtual Network Units (VNO), the method comprising: configuring each VNO with a virtual Dynamic Bandwidth Assignment module and scheduling a bandwidth assignment independently of other VNOs of said plurality of VNOs; implementing a detailed bandwidth scheduling allocation over the Passive Optical Network by configuring a merging merging the virtual bandwidth maps received from the VNO into a single coherent physical bandwidth map allocation scheduled to the plurality of Optical Network Units (ONU) to implement said detailed bandwidth scheduling allocation; and at least one VNO adapted to assign bandwidth capacity independently by a number of wavelengths used and generating a single Dynamic Bandwidth assignment and providing a single Bandwidth Map.



Regarding Claim 1: Claim 1 is   rejected over   DAS et al. (USPUB 20070041384) in view of  M. Said Seddiki (NPL  doc: “Automated Controllers for Bandwidth Allocation in Network Virtualization”, 2013 IEEE 32nd International Performance Computing and Communications Conference (IPCCC),IEEE Xplore, 20/02/2014, Pages 1-6) teaches A system for Dynamic Bandwidth Assignment (DBA) Virtualization in a Passive Optical Network, comprising an Optical Line Termination (OLT) point and a plurality of Optical Network Units (ONU) and a plurality of Virtual Network Units (VNO), wherein each VNO is configured with one or more virtual Dynamic Bandwidth Assignment module to schedule a bandwidth assignment independently of other VNOs of said plurality of VNOs and implement a detailed bandwidth scheduling allocation over the Passive Optical Network; said system comprising: a merging engine adapted to communicate a buffer report or report frames from the OLT point to each virtual Dynamic Bandwidth assignment module of each VNO, and adapted to receive a virtual bandwidth map from each virtual Dynamic Bandwidth assignment module of each VNO,  limitations (detailed rejection of the claim mentioned within Office Action dated 01/28/2021) within claim 1,  but does not teach the limitations  within the objected allowable claim 5 ( mention within Office Action dated 01/28/2021)  and incorporated to claim 1 " wherein the merging engine is configured to merge the virtual bandwidth maps received from the VNO into a single coherent physical bandwidth map allocation scheduled to the plurality of Optical Network Units (ONU) to implement said detailed bandwidth scheduling allocation; wherein the Passive Optical Network (PON) is a multi-wavelength operated system: and wherein at least one VNO is adapted to assign bandwidth capacity independently by a number of wavelength used and generating a single Dynamic Bandwidth assignment and providing a single Bandwidth Map.”

Regarding Claim 7: Claim 7 is   rejected over   DAS et al. (USPUB 20070041384) in view of  M. Said Seddiki (NPL  doc: “Automated Controllers for Bandwidth Allocation in Network Virtualization”, 2013 IEEE 32nd International Performance Computing and Communications Conference (IPCCC),IEEE Xplore, 20/02/2014, Pages 1-6) teaches A method for Dynamic Bandwidth Assignment (DBA) Virtualization in a Passive Optical Network, comprising an Optical Line Termination (OLT) point and a plurality of Optical Network Units (ONU) and a plurality of Virtual Network Units (VNO), said method comprising " merging the virtual bandwidth maps received from the VNO into a single coherent physical bandwidth map allocation scheduled to the plurality of Optical Network Units (ONU) to implement said detailed bandwidth scheduling allocation; and at least one VNO adapted to assign bandwidth capacity independently by a number of wavelengths used and generating a single Dynamic Bandwidth assignment and providing a single Bandwidth Map.”

Regarding Claim 12: Claim 12 is   rejected over   DAS et al. (USPUB 20070041384) in view of  M. Said Seddiki (NPL  doc: “Automated Controllers for Bandwidth Allocation in Network 2013 IEEE 32nd International Performance Computing and Communications Conference (IPCCC),IEEE Xplore, 20/02/2014, Pages 1-6) teaches A computer program or software comprising program instructions for causing a computer to perform a method for Dynamic Bandwidth Assignment (DBA) Virtualization in a Passive Optical Network, comprising an Optical Line Termination (OLT) point and a plurality of Optical Network Units (ONU) and a plurality of Virtual Network Units (VNO), the method comprising: configuring each VNO with a virtual Dynamic Bandwidth Assignment module and scheduling a bandwidth assignment independently of other VNOs of said plurality of VNOs; implementing a detailed bandwidth scheduling allocation over the Passive Optical Network by configuring a merging engine to communicate a buffer report or report frames from the OLT point to each virtual Dynamic Bandwidth assignment module of each VNO, and to receive a virtual bandwidth map from each virtual Dynamic Bandwidth assignment module of each VNO;  limitations (detailed rejection of the claim mentioned within Office Action dated 01/28/2021) within claim 12,  but does not teach the limitations  within the objected allowable claim 10 ( mention within Office Action dated 01/28/2021)  and incorporated to claim 12 " merging the virtual bandwidth maps received from the VNO into a single coherent physical bandwidth map allocation scheduled to the plurality of Optical Network Units (ONU) to implement said detailed bandwidth scheduling allocation; and at least one VNO adapted to assign bandwidth capacity independently by a number of wavelengths used and generating a single Dynamic Bandwidth assignment and providing a single Bandwidth Map.”

3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion



5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637